Exhibit 10.1



SIXTH AMENDMENT
TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT


This SIXTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Sixth
Amendment”) dated as of April 8, 2016, is by and among SM ENERGY COMPANY, a
corporation duly formed and existing under the laws of the State of Delaware
(the “Borrower”); each of the Lenders that is a party hereto; and WELLS FARGO
BANK, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, by operation of law or as otherwise
provided herein, the “Administrative Agent”).


The parties hereto agree as follows:    


RECITALS
(A)    The Borrower, the Administrative Agent and the Lenders are party to that
certain Fifth Amended and Restated Credit Agreement dated as of April 12, 2013
(as amended, supplemented, or otherwise modified, the “Credit Agreement”),
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower;
(B)    The Lenders party hereto and the Administrative Agent, together with the
Borrower, have agreed to make certain amendments and modifications to the Credit
Agreement as more particularly set forth herein; and
(C)    The Lenders have agreed to reduce the Borrowing Base pursuant to Section
2.07 of the Credit Agreement as set forth in Section 3, which redetermination
herein shall constitute the April 1, 2016 Scheduled Redetermination.
(D)     In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows.
Section 1.Defined Terms. Each capitalized term that is defined in the Credit
Agreement, but that is not defined in this Sixth Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all section references in this Sixth Amendment refer to the Credit Agreement.
Section 2.    Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Sixth Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement shall be amended, effective as of the Sixth Amendment Effective
Date in the manner provided in this Section 2.
2.1    Additional Definitions. Section 1.02 of the Credit Agreement shall be
amended by inserting the following definitions in appropriate alphabetical
order, which shall read in full as follows:




--------------------------------------------------------------------------------




“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Price Deck” shall mean the Administrative Agent’s forward curve for each
of oil, natural gas and other Hydrocarbons, as applicable, furnished to the
Borrower by the Administrative Agent from time to time and consistent with the
bank price deck used at such time by the Administrative Agent with respect to
similar oil and gas reserve-based credits for similarly situated borrowers.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Excess Cash” has the meaning set forth in Section 3.04(e).
“Flood Insurance Regulations” means (%3) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (%3) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (%3) the National Flood Insurance Reform Act of 1994
(amending 42 USC § 4001, et seq.), as the same may be amended or recodified from
time to time, and (%3) the Flood Insurance Reform Act of 2004 and any
regulations promulgated thereunder.
“Intercreditor Agreement” means any intercreditor agreement among the Borrower,
the other Loan Parties, the Administrative Agent and the other parties thereto
in form and substance acceptable to the Administrative Agent and the Majority
Lenders in their sole




--------------------------------------------------------------------------------




discretion, as the same may from time to time be amended, modified, supplemented
or restated from time to time.
“Interest Expense” means, for any period (determined without duplication), the
sum of (a) the aggregate net interest expense of the Borrower and the
Consolidated Restricted Subsidiaries for such period (net of any intercompany
interest income and interest expense among the Borrower and the Consolidated
Restricted Subsidiaries and net of any other interest income) as determined in
accordance with GAAP and (b) any cash interest paid in connection with the
issuance or incurrence of any new Debt permitted hereunder to the extent that
such payments are not accounted for as interest expense under GAAP.
“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by the
Borrower or any Restricted Subsidiary in excess of $250,000,000.
“Material Disposition” means any sale, transfer, assignment or other disposition
of Property or series of related sales, transfers, assignments or other
dispositions of property that yields net proceeds to the Borrower or any
Restricted Subsidiary in excess of $250,000,000.
“Net Equity Proceeds” means for any issuance of Equity Interests of or capital
contribution to the Borrower, the gross cash proceeds from such issuance of
Equity Interests or capital contribution, net of attorneys’ fees, accountants’
fees and other customary fees and expenses (including fees and expenses of
investment bankers or placement agents) paid by the Borrower in connection
therewith.
“Permitted Second Lien Debt” means (a) Debt of the Borrower incurred on or
before October 1, 2016 in an aggregate principal amount not to exceed
$500,000,000; provided that (i) such Debt (A) is secured solely by Liens on
Property upon which there exist first priority Liens on such Property securing
the Indebtedness (subject to Excepted Liens) and such Liens are subject to the
terms of the Intercreditor Agreement and (B) is not guaranteed by any Person
that is not a Guarantor, (ii) the documentation governing such Debt shall not
contain any restriction on the ability of the Borrower or any of its Restricted
Subsidiaries to (A) amend, modify, restate or otherwise supplement this
Agreement or the other Loan Documents other than as set forth in the applicable
Intercreditor Agreement or (B) repay the Loans, (iii) except for equal and
ratable clauses, the documentation governing such Debt shall not contain any
restrictions on the ability of any Subsidiary of the Borrower to guarantee the
Indebtedness (as such term may be amended, supplemented, modified, or amended
and restated, in each case, in accordance with the Intercreditor Agreement) or
any restrictions on the ability of any Subsidiary or the Borrower to pledge
assets as collateral security for the Indebtedness (as such term may be amended,
supplemented, modified, or amended and restated, in each case, in accordance
with the Intercreditor Agreement), (iv) the documents governing such Debt do not
contain any mandatory prepayment or redemption provisions (other than customary
change of control or asset sale tender offer provisions) which would require a
mandatory prepayment or redemption of such Debt in priority to the Loans, (v)
the documents governing such Debt do not contain financial covenants other than
those set




--------------------------------------------------------------------------------




forth in this Agreement and the covenants and events of default contained in the
documentation governing such Debt are not otherwise more onerous or restrictive
than the corresponding terms of this Agreement and the other Loan Documents (as
determined in good faith by the Borrower), (vi) such Debt does not provide for
or otherwise require any amortization of principal prior to scheduled maturity,
(vii) such Debt shall not mature sooner than the date which is 180 days
following the Maturity Date at the time of incurrence and (viii) after giving
effect to the incurrence of such Debt and the application of the proceeds
thereof, (A) the Borrower shall be in pro forma compliance with Section 9.01,
(B) no Event of Default shall exist and (C) the Aggregate Revolving Credit
Exposures shall not exceed the Borrowing Base then in effect, and (b) any
Permitted Refinancing Debt incurred to refinance or replace the Debt referred to
in the foregoing clause (a), to the extent such refinancing or replacement is
permitted under the Intercreditor Agreement.
“Permitted Second Lien Debt Documents” means, collectively, any loan agreement
or indenture entered in connection with the Permitted Second Lien Debt (and any
successor loan agreement or indenture in connection with any refinancing thereof
permitted hereunder and under the Intercreditor Agreement), all guarantees of
Permitted Second Lien Debt, and all other agreements, documents or instruments
executed and delivered by any Loan Party in connection with, or pursuant to, the
incurrence of Permitted Second Lien Debt, as all of such documents are from time
to time amended, supplemented or restated in compliance with this Agreement and
the Intercreditor Agreement.
“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.
“Proved Reserves” shall mean oil and gas reserves that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and one
of the following: (a) “Developed Producing Reserves”, (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves.”
“PV-9” shall mean, with respect to any Proved Reserves expected to be produced
from any Oil and Gas Properties, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Borrower’s and the
other Loan Parties’ collective interests in such reserves during the remaining
expected economic lives of such reserves, calculated in accordance with the most
recent Bank Price Deck.
“Senior Secured Debt” shall mean, as of any date of determination, all Debt of
the types described in clauses (a) and (b) (but only to the extent of any
unreimbursed drawings under any letter of credit) of the definition thereof
(provided that the amount of any such Debt issued at a discount to its face
value shall be determined in accordance with GAAP), in each case, that is not
Subordinated Debt and that is secured by a Lien on any assets of the Loan
Parties.




--------------------------------------------------------------------------------




“Senior Secured Debt to EBITDAX Ratio” shall mean, as of any date of
determination, the ratio of (a) Senior Secured Debt as of such date of
determination to (b) EBITDAX for such period.
“Sixth Amendment” means that certain Sixth Amendment to Fifth Amended and
Restated Credit Agreement, dated as of the Sixth Amendment Effective Date, by
and among the Borrower, the Administrative Agent and the Lenders party thereto.
“Sixth Amendment Effective Date” means April 8, 2016.
“Sixth Amendment Lenders” has the meaning set forth in Section 3.04(d).
“Subordinated Debt” shall mean the collective reference to any Debt of any Loan
Party contractually subordinated in right and time of payment to the
Indebtedness and containing such other terms and conditions, in each case as are
satisfactory to the Administrative Agent.
“Unused Availability” means (to the extent that the Borrower is permitted to
borrow such amounts under the terms of this Agreement including, without
limitation, Section 6.02 hereof) at any time, an amount equal to (a) the lesser
of (i) the Aggregate Commitment and (ii) the Borrowing Base minus (b) the
aggregate Revolving Credit Exposure (calculated, with respect to any Impacted
Lender, as if such Impacted Lender had funded its Applicable Percentage of all
outstanding Borrowings).  
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
2.2    Amended and Restated Definitions. Section 1.02 of the Credit Agreement
shall be amended by amending and restating the following definitions, which
shall read in full as follows:
“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to any commitment fees payable hereunder, as
the case may be, the rate per annum set forth in the Borrowing Base Utilization
Grid below based upon the Borrowing Base Utilization Percentage then in effect:




--------------------------------------------------------------------------------




Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage
<25%
≥25% <50%
≥50% <75%
≥75% <90%




>90%
Eurodollar Loans
1.750%
2.000 %
2.250%
2.500%
2.750%
ABR Loans or Swingline Loans
0.750%
1.000%
1.250%
1.500%


1.750%
Commitment Fee Rate
0.300%
0.300%
0.350%
0.375%


0.375%



Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a)
then until such time as the Reserve Report is delivered the “Applicable Margin”
means the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level.
“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, taxes, depreciation,
depletion, amortization, exploration, non-cash abandonment, noncash impairment
charges and other noncash charges, minus all noncash income added to
Consolidated Net Income. Noncash charges include mark-to-market adjustments
related to the utilization of derivative instruments and changes in the
liability associated with the future payments of amounts under the Net Profits
Interest Bonus Plan. EBITDAX for any four fiscal quarter period may, at the
option of the Borrower, be adjusted on a pro forma basis for Material
Acquisitions of Oil and Gas Properties (net of Material Dispositions of Oil and
Gas Properties, if any) during any such four fiscal quarter period as if such
Material Acquisitions (and Material Dispositions, if any) had occurred at the
beginning of such four fiscal quarter period.
“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments and any
Intercreditor Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Bank, the Bank Products Providers and Lender Swap Providers, and
“Secured Party” means any of them individually.
2.3    Amendment to Section 1.02. Section 1.02 of the Credit Agreement shall be
amended by deleting the word “or” immediately before “(ii)” in the first
sentence of the definition of “Impacted Lender” and replacing the “;” in the
first sentence of such definition with “or (iii) become the subject of a Bail-In
Action;”.




--------------------------------------------------------------------------------




2.4    Amendment to Section 1.02. Section 1.02 of the Credit Agreement shall be
amended by adding a new sentence at the end of the definition of “LIBO Rate”
which shall read in full as “If at any time of determination the LIBO Rate is
less than zero, such LIBO Rate shall be deemed to be zero.”.
2.5    Deleted Definition. Section 1.02 of the Credit Agreement shall be amended
by deleting the definition of “Total Debt” in its entirety.
2.6    Amendment to Section 2.08(k) of the Credit Agreement. Section 2.08(k) of
the Credit Agreement shall be amended to insert “or Section 3.04(e)(ii), as
applicable, after giving effect to any payment made pursuant to Section
3.04(e)(i)” after each instance of “Section 3.04(c)” therein.
2.7    Amendment to Section 3.04(d) of the Credit Agreement. Section 3.04(d) of
the Credit Agreement shall be amended and restated in its entirety to read in
full as follows:
(d)     No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02; provided, however, that the Lenders party to the Sixth Amendment
(the “Sixth Amendment Lenders”) waive any payment under Section 5.02 that would
otherwise be payable to such Sixth Amendment Lenders (but, for the avoidance of
doubt, not any other Lenders which are not Sixth Amendment Lenders) in
connection with any prepayment made pursuant to Section 3.04(e).
2.8    Amendment to Section 3.04 of the Credit Agreement. Section 3.04 of the
Credit Agreement shall be amended to insert a clause (e) which shall read in
full as follows:
(e)     Excess Cash Balances. If at any time while any Revolving Credit Exposure
is outstanding, the Loan Parties have any cash or cash equivalents (other than
Cash Collateral) in excess of $150,000,000 in the aggregate (other than (i) cash
of the Loan Parties to be used by any Loan Party to Redeem Other Debt pursuant
to Sections 9.04(b)(i), (ii), (iii) and (iv)(A) pursuant to a binding and
enforceable commitment to Redeem such Other Debt within two (2) Business Days;
provided that cash excluded pursuant to this clause (i) shall not be excluded
for more than two (2) consecutive Business Days at any time, (ii) cash of the
Loan Parties constituting proceeds of Permitted Second Lien Debt to be used by
any Loan Party to Redeem Other Debt pursuant to Section 9.04(b)(iv)(B) which
cash is held by or under the control of a third party agent (whether in escrow
or otherwise) for the sole purpose of redeeming such Other Debt pursuant to
Section 9.04(b)(iv)(B) pursuant to a binding and enforceable commitment to
Redeem such Other Debt within one hundred-twenty (120) days of the issuance of
such Permitted Second Lien Debt; provided that cash excluded pursuant to this
clause (ii) shall not be excluded for more than one hundred twenty (120) days
from the date of such issuance of Permitted Second Lien Debt, (iii) cash of the
Loan Parties constituting purchase price deposits held in escrow by an
unaffiliated third party pursuant to a binding and enforceable purchase and sale
agreement with an unaffiliated third party containing customary provisions
regarding the payment and refunding of such deposits and (iv) cash of the Loan
Parties to be used by any Loan Party within two (2) Business Days to pay the
purchase price for Property to be acquired by such Loan Party pursuant to a
binding




--------------------------------------------------------------------------------




and enforceable purchase and sale agreement with an unaffiliated third party
containing customary provisions regarding the payment of such purchase price;
provided that cash excluded pursuant to this clause (iv) shall not be excluded
for more than two (2) consecutive Business Days at any time), (the “Excess
Cash”), the Borrower shall, to the extent the Loan Parties have Excess Cash, by
the end of the next Business Day (i) prepay the Borrowings in an amount equal to
such Excess Cash and (ii) if any Excess Cash remains after prepaying all of the
Borrowings and there is any LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to the lesser of (A) such remaining Excess
Cash and (B) the amount of the LC Exposure, which amount shall be held as cash
collateral as provided in Section 2.08(k). Each prepayment of Borrowings
pursuant to this Section 3.04(e) shall be applied, first, ratably to any ABR
Borrowings then outstanding, and, second, to any Eurodollar Borrowings then
outstanding, and if more than one Eurodollar Borrowing is then outstanding, to
each such Eurodollar Borrowing in order of priority beginning with the
Eurodollar Borrowing with the least number of days remaining in the Interest
Period applicable thereto and ending with the Eurodollar Borrowing with the most
number of days remaining in the Interest Period applicable thereto. Each
prepayment of Borrowings pursuant to this Section 3.04(e) shall be applied
ratably to the Loans included in the prepaid Borrowings. Prepayments pursuant to
this Section 3.04(e) shall be accompanied by accrued interest to the extent
required by Section 3.02.
2.9    Amendment to Section 6.02 of the Credit Agreement. Section 6.02 of the
Credit Agreement shall be amended to insert a clause (f) which shall read in
full as follows:
(f)     At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the Borrower, together with the other Loan Parties, shall not have
Excess Cash in excess of $150,000,000 in the aggregate
2.10    Amendment to Section 6.02 of the Credit Agreement. Section 6.02 of the
Credit Agreement shall be amended to insert “and Section 6.02(f)” at the end of
the final paragraph of such Section 6.02.
2.11    Amendment to Section 8.01 of the Credit Agreement. Section 8.01 of the
Credit Agreement shall be amended to insert a new clause (n) which shall read in
full as follows:
(n)    Issuance of Permitted Second Lien Debt. In the event the Borrower intends
to issue or incur Permitted Second Lien Debt, prior written notice of such
intended offering or incurrence, the intended principal amount thereof and the
anticipated date of closing and, upon request of the Administrative Agent,
copies of the proposed Permitted Second Lien Debt Documents, after they have
been finalized.
2.12    Amendment to Section 8.13 of the Credit Agreement. Section 8.13 of the
Credit Agreement shall be amended and restated in its entirety to read in full
as follows:
Section 8.13 Title Information




--------------------------------------------------------------------------------




(a)    On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12(a), the Borrower will deliver title
information in form and substance acceptable to the Administrative Agent
covering enough of the proved Oil and Gas Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report, so
that the Administrative Agent shall have received, together with title
information previously delivered to the Administrative Agent, reasonably
satisfactory title information on at least 80% of the value of the Borrowing
Base.
(b)    If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within 60 days after notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (%4) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (%4) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than Excepted Liens described in clauses (e), (f) and (g) of such definition)
having an equivalent value or (%4) deliver title information in form and
substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, reasonably satisfactory title
information on at least 80% of the value of the Borrowing Base.
(c)    If the Borrower is unable to cure any title defect requested by the
Administrative Agent to be cured within the 60 day period or the Borrower does
not comply with the requirements to (i) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than Excepted Liens described in clauses (e), (f) and (g) of such definition)
having an equivalent value or (ii) provide acceptable title information covering
at least 80% of the value of the Borrowing Base, such default shall not be a
Default, but instead the Administrative Agent shall have the right to exercise
the following remedy in its sole discretion from time to time, and any failure
to so exercise this remedy at any time shall not be a waiver as to future
exercise of the remedy by the Administrative Agent. To the extent that the
Administrative Agent is not reasonably satisfied that the Borrower complied with
the requirements of the preceding sentence after the 60 day period has elapsed,
such unacceptable Mortgaged Property shall not count towards the 90% requirement
in Section 8.14(a), and the Administrative Agent may send a notice to the
Borrower and the Lenders that the then outstanding Borrowing Base shall be
reduced by an amount as determined by the Administrative Agent to cause the
Borrower to be in compliance with the requirement to provide acceptable title
information covering at least 80% of the value of the Borrowing Base. This new
Borrowing Base shall become effective immediately after receipt of such notice.
2.13    Amendment to Section 8.14(a) of the Credit Agreement. Section 8.14(a) of
the Credit Agreement shall be amended and restated in its entirety to read in
full as follows:
(a)    In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.12(c)(iii)) to ascertain whether the
Mortgaged Properties represent




--------------------------------------------------------------------------------




at least 90% of the PV-9 value of the Oil and Gas Properties evaluated in the
most recently completed Reserve Report after giving effect to exploration and
production activities, acquisitions, dispositions and production. In the event
that the Mortgaged Properties do not represent at least 90% of such PV-9 value,
then the Borrower shall, and shall cause each of its Material Subsidiaries
(other than an Excluded Foreign Subsidiary) to, grant to the Administrative
Agent as security for the Indebtedness a first-priority Lien interest (subject
only to Excepted Liens of the type described in clauses (a) to (d) of the
definition thereof, but subject to the provisos at the end of such definition)
on additional Oil and Gas Properties not already subject to a Lien of the
Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least 90% of such PV-9 value. All such Liens will
be created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Material Subsidiary places a Lien on its Oil
and Gas Properties and such Material Subsidiary is (a) a Restricted Subsidiary
that is not an Excluded Foreign Subsidiary and (b) not a Guarantor, then it
shall become a Guarantor and comply with Section 8.14(b).
2.14    Amendment to Section 8.14 of the Credit Agreement. Section 8.14 of the
Credit Agreement shall be amended to insert a new clause (d) which shall read in
full as follows:
(d)    Notwithstanding any provision in any Loan Document to the contrary, in no
event is any Building (as defined in the applicable Flood Insurance Regulation)
or Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) owned by any Loan Party included in the definition of “Mortgaged
Properties” and no Building or Manufactured (Mobile) Home is encumbered by any
Security Instrument.
2.15    Amendment to Article VIII of the Credit Agreement. Article VIII of the
Credit Agreement shall be amended to insert a new Section 8.16 which shall read
in full as follows:
Section 8.16 Sixth Amendment Post Closing Mortgage and Title Covenant. No later
than June 10, 2016 (or such later date as the Administrative Agent may agree in
its sole discretion), (a) the Administrative Agent shall have received
satisfactory title information on at least 80% of the Borrowing Base and (b) the
Mortgaged Properties shall represent at least 90% of the PV-9 value of the Oil
and Gas Properties evaluated in the most recently completed Reserve Report after
giving effect to exploration and production activities, acquisitions,
dispositions and production.
2.16     Amendment to Section 9.01 of the Credit Agreement. Section 9.01 of the
Credit Agreement shall be amended and restated in its entirety to read in full
as follows:
Section 9.01 Financial Covenants
(a)    Senior Secured Debt to EBITDAX Ratio. The Borrower will not permit, as of
the last day of any fiscal quarter, the Senior Secured Debt to EBITDAX Ratio to
exceed




--------------------------------------------------------------------------------




2.75 to 1.00 for the four consecutive fiscal quarters of the Borrower ended on
such day. Unless an Event of Default has occurred and is continuing, for
purposes of determining the Senior Secured Debt to EBITDAX as of any date of
determination, the calculation of Senior Secured Debt shall be made by
subtracting therefrom the aggregate amount of Cash Collateral as of such date as
a result of the existence of any Impacted Lender.
(b)    Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter, its ratio of (%4) consolidated current assets (including the
unused amount of the Aggregate Commitment, but excluding non-cash assets under
ASC 815) to (%4) consolidated current liabilities (excluding non-cash
obligations under ASC 815 and the current portion of the Aggregate Commitment)
to be less than 1.0 to 1.0. Unless an Event of Default has occurred and is
continuing, for purposes of determining the ratio of consolidated current assets
to consolidated current liabilities, the calculation of consolidated current
liabilities shall be made by subtracting therefrom the aggregate amount of Cash
Collateral as of such date as a result of the existence of any Impacted Lender.
(c)    Interest Coverage Ratio. The Borrower shall not permit, as of the last
day of any fiscal quarter, the ratio of (a) EBITDAX for the period of four
consecutive fiscal quarters ending on such date divided by (b) Interest Expense
for such period of four consecutive fiscal quarters, to be less than 2.00 to
1.00.
For the avoidance of doubt, the Borrower shall not be required to deliver
calculations demonstrating compliance with this Section 9.01 other than pursuant
to Section 8.01(c).
2.17    Amendment to Section 9.02 of the Credit Agreement. Section 9.02 of the
Credit Agreement shall be amended to insert a new clause (j) which shall read in
full as follows:
(j)    Permitted Second Lien Debt and guarantee obligations of any Loan Party in
respect thereof.
2.18    Amendment to Section 9.03 of the Credit Agreement. Section 9.03 of the
Credit Agreement shall be amended to insert a new clause (h) which shall read in
full as follows:
(h)    Liens on Property securing Permitted Second Lien Debt, but only to the
extent that the Administrative Agent holds first priority Liens on such Property
securing the Indebtedness (subject to Excepted Liens) and such Liens are subject
to the Intercreditor Agreement.
2.19    Amendment to Section 9.04 of the Credit Agreement. Section 9.04 of the
Credit Agreement shall be amended and restated in its entirety to read in full
as follows:
Section 9.04 Dividends, Distributions, Redemptions and Restricted Payments,
Redemption of Other Debt.
(a)     Restricted Payments.    No Loan Party will declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, return any capital
to




--------------------------------------------------------------------------------




its stockholders or make any distribution of its Property to its Equity Interest
holders, except (i) the Borrower may declare and pay dividends with respect to
its Equity Interests payable solely in additional shares of its common stock
(other than Disqualified Capital Stock), (ii) so long as no Event of Default
shall have occurred which is continuing, the Borrower may declare and pay annual
cash dividends not to exceed $50,000,000 on an annual basis, (iii) the Loan
Parties (other than the Borrower) may declare and pay dividends ratably with
respect to their Equity Interests, (iv) the Borrower may make Restricted
Payments pursuant to and in accordance with restricted stock plans, stock option
plans or other benefit plans for management or employees of the Borrower and its
Subsidiaries and (v) the Borrower may make any repurchases of its Equity
Interests (other than Disqualified Capital Stock) that are permitted under
Section 9.05(k).
(b)     Redemptions of Other Debt. The Borrower will not, and will not permit
any of its Subsidiaries to, prior to the date that is one hundred eighty (180)
days after the Maturity Date, call, make or offer to make any optional or
voluntary Redemption of or otherwise optionally or voluntarily Redeem (whether
in whole or in part) any unsecured notes (including any Debt permitted by
Section 9.02(i)), any Subordinated Debt, the Permitted Second Lien Debt or any
Permitted Refinancing Debt in respect thereof (collectively, the “Other Debt”);
provided that the Borrower may (i) Redeem Other Debt concurrently with the
receipt of the Net Equity Proceeds of any sale of Equity Interests (other than
Disqualified Capital Stock) of the Borrower issued for the purpose of such
Redemption, (ii) Redeem Other Debt by converting all or a portion of such Other
Debt into additional Equity Interests (other than Disqualified Capital Stock) of
the Borrower, (iii) Redeem Other Debt that is permitted by Section 9.02(i) with
Permitting Refinancing Debt; or (iv) (A) Redeem Other Debt (other than Permitted
Second Lien Debt, Subordinated Debt and Permitted Refinancing Debt in respect
thereof) with cash in an amount, when aggregated with all payments made in
compliance with Section 9.05(k), not to exceed $300,000,000 and (B) no later
than one hundred twenty (120) days after the date of issuance of any Permitted
Second Lien Debt, Redeem Other Debt (other than Subordinated Debt and Permitted
Refinancing Debt in respect thereof) with the net cash proceeds of such
Permitted Second Lien Debt in an amount not to exceed $500,000,000; provided, in
each case, that (x) the Borrower shall have, on a pro-forma basis immediately
after giving effect to such Redemption, Unused Availability under this Agreement
of not less than 20% of the Borrowing Base, (y) no Default or Event of Default
shall have occurred and be continuing and (z) immediately after giving effect to
such Redemption, the Borrower shall be in pro forma compliance with Section
9.01.
2.20    Amendment to Section 9.05(k) of the Credit Agreement. Section 9.05(k) of
the Credit Agreement shall be amended and restated in its entirety to read in
full as follows:
(k)    the Borrower may make repurchases of its Equity Interests (other than
Disqualified Capital Stock); provided, however, the aggregate amount paid by the
Borrower




--------------------------------------------------------------------------------




in connection with such Restricted Payments shall not exceed $100,000,000 less
the aggregate amount of any payments made pursuant to Section 9.04(b)(iv)(A) in
excess of $200,000,000; provided, that (i) the Borrower shall have, on a
pro-forma basis immediately after giving effect to such repurchase, Unused
Availability under this Agreement of not less than 20% of the Borrowing Base,
(ii) no Default or Event of Default shall have occurred and be continuing and
(iii) immediately after giving effect to such repurchase, the Borrower shall be
in pro forma compliance with Section 9.01.
2.21    Amendment to Section 9.16 of the Credit Agreement. Section 9.16 of the
Credit Agreement shall be amended and restated in its entirety to read in full
as follows:
Section 9.16    Negative Pledge Agreements; Dividend Restrictions; Second Lien
Collateral.
(a)    No Loan Party will create, incur, assume or suffer to exist any contract,
agreement or understanding which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders or restricts any Material Subsidiary
from paying dividends or making distributions to the Borrower or any Guarantor,
or which requires the consent of or notice to other Persons in connection
therewith; provided, however, that the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (a) the Loan
Documents, (b) any leases or licenses as they affect any Property or Lien
subject to such lease or license, (c) any contract agreement or understanding
creating Liens on Capital Leases or to secure purchase money Debt permitted by
Section 9.03(c) (but only to the extent related to the Property on which such
Liens were created), or (d) any restriction with respect to a Restricted
Subsidiary imposed pursuant to an agreement entered into for the direct or
indirect sale or disposition of all or substantially all the equity or Property
of such Restricted Subsidiary (or the Property that is subject to such
restriction) pending the closing of such sale or disposition.
(b)    No Person will (i) grant a Lien on any Property to secure obligations
outstanding under the Permitted Second Lien Debt Documents without
contemporaneously granting to the Administrative Agent, as security for the
Indebtedness, a first priority, perfected Lien on the same Property pursuant to
the Security Instruments or (ii) guarantee the obligations under the Permitted
Second Lien Debt Documents without contemporaneously guaranteeing the
Indebtedness pursuant to the Guaranty Agreement (or joinder or supplement
thereto), each in form and substance reasonably satisfactory to the
Administrative Agent.
2.22    Amendment to Article IX of the Credit Agreement. Article IX of the
Credit Agreement shall be amended to insert a new Section 9.23 which shall read
in full as follows:
Section 9.23    Amendments to Permitted Second Lien Debt Documents. The Borrower
will not, and will not permit any Loan Party to, prior to the date that is 180
days after the Maturity Date, amend, modify, waive or otherwise change, consent
or agree to any




--------------------------------------------------------------------------------




amendment, modification, waiver or other change to, any of the terms of the
Permitted Second Lien Debt Documents if such amendments or other modifications
are prohibited under the Intercreditor Agreement.
2.23    Amendment to Section 10.01 of the Credit Agreement. Section 10.01 of the
Credit Agreement shall be amended to amend and restate clauses (l) and (o) which
shall read in full as follows:
(l)    the Loan Documents (including any Intercreditor Agreement) after delivery
thereof shall for any reason, except to the extent permitted by the terms
thereof, cease to be in full force and effect and valid, binding and enforceable
in accordance with their terms against any Loan Party party thereto or, in the
case of any Intercreditor Agreement, against any other party thereto, or shall
be repudiated by any of them, or cease to create a valid and perfected Lien of
the priority required thereby on any of the collateral purported to be covered
thereby, except to the extent permitted by the terms of this Agreement, or any
Loan Party or any of their Affiliates shall so state in writing.
(o)    the Borrower shall fail to pay any mandatory prepayment or provide
additional collateral, in either case, as provided in Section 3.04(c) or Section
3.04(e).
2.24    Amendment to Article XI of the Credit Agreement. Article XI of the
Credit Agreement shall be amended to insert a new Section 11.12 which shall read
in full as follows:
Section 11.12.    The Intercreditor Agreement.
(a)    Subject to Section 11.12(c), each of the Lenders, the Issuing Bank and
the other Secured Parties hereby irrevocably authorizes and directs the
Administrative Agent to execute and deliver, in each case on behalf of such
Secured Party and without any further consent, authorization or other action by
such Secured Party, (i) from time to time upon the request of the Borrower, in
connection with the establishment, incurrence, amendment, refinancing or
replacement of any such Debt, any Intercreditor Agreement and (ii) any documents
relating thereto.
(b)    Each of the Lenders, the Issuing Bank and the other Secured Parties
hereby irrevocably (i) consents to the treatment of Liens to be provided for
under the Intercreditor Agreement, (ii) agrees that, upon the execution and
delivery thereof, such Secured Party will be bound by the provisions of any
Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of any Intercreditor Agreement, (iii) agrees
that no Secured Party shall have any right of action whatsoever against the
Administrative Agent as a result of any action taken by the Administrative Agent
pursuant to this Section or in accordance with the terms of any Intercreditor
Agreement and (iv) authorizes and directs the Administrative Agent to carry out
the provisions and intent of any Intercreditor Agreement.




--------------------------------------------------------------------------------




(c)    Each of the Lenders, the Issuing Bank and the other Secured Parties
hereby irrevocably further authorizes and directs the Administrative Agent to
execute and deliver, in each case on behalf of such Secured Party and without
any further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Intercreditor Agreement
that the Borrower may from time to time request (i) to give effect to any
establishment, incurrence, amendment, extension, renewal, refinancing or
replacement of any Debt under any Permitted Refinancing Debt, (ii) to confirm
for any party that such Intercreditor Agreement is effective and binding upon
the Administrative Agent on behalf of the Secured Parties or (iii) to effect any
other amendment, supplement or modification so long as the resulting agreement
would constitute an Intercreditor Agreement (including, for the avoidance of
doubt, that such agreement is acceptable to the Majority Lenders) if executed at
such time as a new agreement.
(d)    Each of the Lenders, the Issuing Banks and the other Secured Parties
hereby irrevocably further authorizes and directs the Administrative Agent to
execute and deliver, in each case on behalf of such Secured Party and without
any further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Security Instrument to add
or remove any legend that may be required pursuant to any Intercreditor
Agreement.
(e)    The Administrative Agent shall have the benefit of the provisions of
Article XI with respect to all actions taken by it pursuant to this Section
11.12 or in accordance with the terms of any Intercreditor Agreement to the full
extent thereof.
2.25    Amendment to Article XII of the Credit Agreement. Article XII of the
Credit Agreement shall be amended to insert a new Section 12.20 which shall read
in full as follows:
Section 12.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(a)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;




--------------------------------------------------------------------------------




(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of any EEA Resolution
Authority.
Section 3.    Borrowing Base Redetermination and Reduction of Aggregate
Commitment. The Lenders hereby agree that, for the period from and including the
Sixth Amendment Effective Date to but excluding the next Redetermination Date,
the amount of the Borrowing Base shall be equal to $1,250,000,000.00.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 2.07, Section 8.13(c), Section
9.02(i), Section 9.12, Section 9.17 or Section 9.18 of the Credit Agreement. For
the avoidance of doubt, the Borrower and the Lenders hereby agree that the
redetermination herein shall constitute the April 1, 2016 Scheduled
Redetermination. Concurrently with the reduction of the Borrowing Base pursuant
to this Section 3, the Aggregate Commitment shall be automatically reduced to
$1,250,000,000.00 pursuant to Section 2.06(d) of the Credit Agreement and Annex
I attached to the Credit Agreement shall be amended and restated in its entirety
with Annex I attached hereto and Annex I attached hereto shall be deemed to be
attached as Annex I to the Credit Agreement.
Section 4.    Conditions Precedent. This Sixth Amendment shall be effective upon
the date of the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 4, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance (the “Sixth Amendment Effective Date”):
4.1    Counterparts. The Administrative Agent shall have received counterparts
hereof duly executed by the Borrower and the Supermajority Lenders, which may be
delivered by the means described in Section 6.3 (or, in the case of any party as
to which an executed counterpart shall not have been received, telegraphic,
telex or other written confirmation from such party of execution of a
counterpart hereof by such party).
4.2    Amendment Fee. The Borrower shall have paid to the Administrative Agent
for the account of each Lender which delivers an executed signature page to this
Sixth Amendment on or before the Sixth Amendment Effective Date an amendment fee
in an aggregate amount equal to 0.15% on the amount of such Lender’s Commitment
as in effect on the Sixth Amendment Effective Date after giving effect to the
reduction set forth in Section 3.
4.3    Fees and Expenses. The Borrower shall have paid to the Administrative
Agent any and all fees and expenses payable to the Administrative Agent pursuant
to or in connection with this Sixth Amendment.




--------------------------------------------------------------------------------




4.4    No Event of Default or Deficiency. No Event of Default shall have
occurred which is continuing and the Aggregate Revolving Credit Exposures shall
not exceed the Borrowing Base.
4.5    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or its counsel may reasonably request.
For purposes of determining satisfaction of the conditions specified in this
Section 4, each Lender that has signed this Sixth Amendment shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required under this Section 4 to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the Sixth Amendment Effective
Date specifying its objection thereto. The Administrative Agent shall notify
Borrower and each Lender of the Sixth Amendment Effective Date and such notice
shall be conclusive and binding.
Section 5.    Reaffirm Existing Representations and Warranties. The Borrower
hereby (a) acknowledges the terms of this Sixth Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Loan Document to which it is a party and agrees that each Loan Document to
which it is a party remains in full force and effect as expressly amended
hereby; and (c) represents and warrants to the Lenders that, as of the date
hereof, after giving effect to the terms of this Sixth Amendment: (i) all of the
representations and warranties contained in each Loan Document to which the
Borrower is a party are true and correct in all material respects as though made
on and as of the Sixth Amendment Effective Date (unless made as of a specific
earlier date, in which case, such representation or warranty was true and
correct in all material respects as of such date or qualified by materiality, in
which case such representation or warranty shall be true and correct as of the
applicable date); (ii) no Default or Event of Default has occurred and is
continuing and the Aggregate Revolving Credit Exposures do not, and will not
after giving effect to this Sixth Amendment, exceed the Borrowing Base; (iii)
since the date of the most recent balance sheet delivered pursuant to Section
8.01(a) of the Credit Agreement, no Material Adverse Effect has occurred; (iv)
the execution, delivery and performance by the Borrower of this Sixth Amendment
are within Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, require no consent or approval of, or filing with,
any governmental body, agency or official and do not violate any provision of
applicable law or any material agreement binding upon Borrower or any other Loan
Party; and (v) this Sixth Amendment constitutes the valid and binding obligation
of the Borrower enforceable in accordance with its terms, except as (A) the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditor’s rights generally, and (B) the
availability of equitable remedies may be limited by equitable principles of
general application, regardless of whether considered in a proceeding in equity
or at law.
Section 6.    Miscellaneous.
6.1    Confirmation. The provisions of the Credit Agreement (as amended by this
Sixth Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Sixth Amendment. This Sixth Amendment
shall constitute a Loan Document.




--------------------------------------------------------------------------------




6.2    No Waiver. Neither the execution by the Administrative Agent or the
Lenders party hereto of this Sixth Amendment, nor any other act or omission by
the Administrative Agent or the Lenders or their officers in connection
herewith, shall be deemed a waiver by the Administrative Agent or the Lenders of
any Defaults or Events of Default which may exist, which may have occurred prior
to the date of the effectiveness of this Sixth Amendment or which may occur in
the future under the Credit Agreement and/or the other Loan Documents.
Similarly, nothing contained in this Sixth Amendment shall directly or
indirectly in any way whatsoever either: (a) impair, prejudice or otherwise
adversely affect the Administrative Agent’s or the Lenders’ right at any time to
exercise any right, privilege or remedy in connection with the Loan Documents
with respect to any Default or Event of Default, (b) except as provided herein,
amend or alter any provision of the Credit Agreement, the other Loan Documents,
or any other contract or instrument, or (c) constitute any course of dealing or
other basis for altering any obligation of the Borrower or any right, privilege
or remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument. Nothing in this
Sixth Amendment shall be construed to be a consent by the Administrative Agent
or the Lenders to any Default or Event of Default. Each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any other word
or words of similar import shall mean and be a reference to the Credit Agreement
as amended hereby, and each reference in any other Loan Document to the Credit
Agreement or any word or words of similar import shall be and mean a reference
to the Credit Agreement as amended hereby.
6.3    Counterparts. This Sixth Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Sixth Amendment
by facsimile transmission or other electronic transmission (including .pdf)
shall be as effective as delivery of a manually executed counterpart of this
Sixth Amendment.
6.4    Successors and Assigns. This Sixth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
6.5    Severability. Any provision of this Sixth Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof or thereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
6.6    No Oral Agreement. This Sixth Amendment, the Credit Agreement and the
other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties hereto relating to the subject matter hereof and thereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof and thereof. This Sixth Amendment, the Credit
Agreement and the other Loan Documents represent the final agreement among the
parties hereto and thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.




--------------------------------------------------------------------------------




6.7    Governing Law. THIS SIXTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[Signature Pages to Follow]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed effective as of the date first written above.


BORROWER:
SM ENERGY COMPANY





By:    /s/ A. Wade Pursell
A. Wade Pursell
Executive Vice President and Chief
Financial Officer










--------------------------------------------------------------------------------




AGENTS AND LENDERS:    WELLS FARGO BANK, NATIONAL
ASSOCIATION, Individually and as
Administrative Agent




By:     /s/ Sarah Thomas
Name:    Sarah Thomas
Title:    Vice President








--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., Individually and as
Co-Syndication Agent




By:     /s/ Ronald E. McKaig
Name:     Ronald E. McKaig
Title:    Managing Director




--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., Individually and as Co-Syndication Agent




By:     /s/ Darren Vanek
Name:     Darren Vanek
Title:    Authorized Signatory




--------------------------------------------------------------------------------




COMPASS BANK, Individually and as
Co-Documentation Agent




By:     /s/ Rhianna Disch
Name:     Rhianna Disch
Title:    Vice President




--------------------------------------------------------------------------------




COMERICA BANK, Individually and as
Co-Documentation Agent




By:     /s/ Garrett Merrell
Name:     Garrett Merrell
Title:    Relationship Manager




--------------------------------------------------------------------------------




BARCLAYS BANK PLC




By:     /s/ Christopher M. Aitkin
Name:     Christopher M. Aitkin
Title: AVP




--------------------------------------------------------------------------------




ROYAL BANK OF CANADA




By:     /s/ Kristan Spivey
Name:     Kristan Spivey
Title: Authorized Signatory




--------------------------------------------------------------------------------




BOKF, NA DBA BANK OF OKLAHOMA




By:      /s/ Parker Heikes
Name:      Parker Heikes
Title: Vice President




--------------------------------------------------------------------------------




SANTANDER BANK, N.A.
f/k/a Sovereign Bank




By:     /s/ Aidan Lanigan
Name:     Aidan Lanigan
Title: Senior Vice President


By:    /s/ Puiki Lok
Name: Puiki Lok
Title: Vice President




--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL ASSOCIATION




By:      /s/ Nancy Mak
Name:      Nancy Mak
Title: Senior Vice President




--------------------------------------------------------------------------------




DEUTSCHE BANK TRUST COMPANY AMERICAS




By:      /s/ Juan J. Mejia
Name:      Juan J. Mejia
Title: Director


By:     /s/ Rodrigo Torres
Name:     Rodrigo Torres
Title: Vice President






--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA




By:      /s/ Jerry Li
Name:     Jerry Li
Title: Authorized Signatory




--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION




By:      /s/ John Dravenstott
Name:      John Dravenstott
Title: Vice President




--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA




By:     /s/ Mark Sparrow
Name:     Mark Sparrow
Title: Director






--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION




By:      /s/ John C. Lozano
Name:      John C. Lozano
Title: Vice President








--------------------------------------------------------------------------------




Annex I
LIST OF COMMITMENTS
Name of Lender
Applicable Percentage
Commitment
Wells Fargo Bank, National
Association
9.67%
$120,833,333.36
Bank of America, N.A.
9.67%
$120,833,333.34
JP Morgan Chase Bank, N.A.
9.67%
$120,833,333.34
Compass Bank
8.22%
$102,777,777.78
Barclays Bank PLC
8.22%
$102,777,777.78
Royal Bank of Canada
8.22%
$102,777,777.78
Comerica Bank
6.67%
$83,333,333.34
BOKF, NA dba Bank of Oklahoma
5.33%
$66,666,666.66
Santander Bank, N.A.
5.33%
$66,666,666.66
Capital One, National Association
5.33%
$66,666,666.66
Deutsche Bank Trust Company
Americas
5.33%
$66,666,666.66
KeyBank National Association
5.33%
$66,666,666.66
The Bank of Nova Scotia
5.33%
$66,666,666.66
U.S. Bank National Association
5.33%
$66,666,666.66
Goldman Sachs Bank USA
2.33%
$29,166,666.66
TOTAL
100.00%
$1,250,000,000





